Citation Nr: 0730781	
Decision Date: 09/28/07    Archive Date: 10/09/07

DOCKET NO.  99-07 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a skin disorder, 
including as a result of undiagnosed illness.

2.  Entitlement to service connection for a sinus disorder, 
including as a result of undiagnosed illness.


REPRESENTATION

Appellant represented by:	Lisa E. Lee, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran served on active duty from September 1978 to 
August 1981, and from September 1990 to May 1991.  He also 
had several years of inactive reserve component service.  He 
served in the Southwest Asia theater of operations during the 
Persian Gulf War from November 1990 to April 1991.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a June 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama, which, in pertinent part, denied the 
above claims.  The Board Remanded the case in February 2000, 
then denied the claims in May 2001.  The veteran appealed 
that decision to the United States Court of Appeals for 
Veterans Claims (Court).  The Court vacated and remanded the 
decision in an order dated January 2003.  The Board again 
Remanded the claim in August 2003 and July 2004.  

In April 2007, the veteran was advised that VA had sought a 
medical opinion, and the veteran was provided with a copy of 
that opinion.  The veteran requested an extension of time 
beyond 60 days to respond to that medical opinion.  That 
motion was granted.  In September 2007, the veteran submitted 
argument relevant to both claims, and specifically requested 
that his appeal be Remanded to the agency of original 
jurisdiction for review.  In light of this request, the Board 
must again REMAND the claims.

In October 1999, a Travel Board hearing was conducted before 
a Veterans Law Judge who is no longer employed at the Board.  
The veteran was informed of his right to have another 
hearing, but he declined a second hearing.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

In September 2007, the veteran submitted additional clinical 
information relevant to his claims.  The veteran requested 
that the agency of original jurisdiction review this 
argument.  

The veteran, through his representative, contends in part 
that no supplemental statement of the case (SSOC) was issued 
following the July 2004 Remand.  The SSOC issued in 2006 
should be re-sent to the veteran and his representative.

The veteran, through his representative, argues that VA 
clinical records from 2005 to the present would assist in 
substantiating the claim, but have not been obtained.  The 
veteran, through his representative, appears to argue 
generally that the duty to assist has not been met.  
Additionally, the veteran requests another VA examination and 
medical opinion on the basis that the VA opinion obtained in 
February 2007 was biased.  

Accordingly, the case is REMANDED for the following action:

1.  Review the argument submitted in September 
2007.  Provide the veteran and his 
representative with a copy of the SSOC issued 
in June 2006.  

2.  Afford the veteran and his representative 
an opportunity to review the claims file to 
determine if there are any VA records prior to 
April 1, 2005 which have not been obtained.  
Obtain the veteran's VA clinical records from 
April 1, 2005 to the present.

3.  Afford the veteran VA examinations to 
determine whether he has a chronic skin 
disability or a chronic sinus disability.  The 
veteran's claims file must be reviewed by the 
examiner in conjunction with the examination.  

The examiner who conducts skin examination 
should: (a) Opine whether the veteran has a 
chronic skin disorder manifested by a rash.  
(b) If so, the examiner should further opine 
whether such disorder is a known clinical 
entity (and if the response is yes, the 
examiner should also opine whether it is 
related to the veteran's service/any event 
therein) or whether it is due to undiagnosed 
illness.  The examiner must explain the 
rationale for all opinions given. 

The examiner who conducts sinus examination 
should: (a) Opine whether the veteran has a 
chronic sinus disorder manifested by upper 
respiratory tract symptoms.  (b) If so, the 
examiner should further opine whether such 
disorder is a known clinical entity (and if 
the response is yes, the examiner should also 
opine whether it is related to the veteran's 
service/any event therein) or whether it is 
due to undiagnosed illness.  The examiner must 
explain the rationale for all opinions given. 

4.  After completion of the above and any 
additional development deemed necessary, the 
expanded record should be reviewed and the 
claims should be readjudicated.  If any claim 
is not granted, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the case 
and be afforded an opportunity to respond.  
Thereafter, the case should be returned to the 
Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 38 U.S.C.A. § 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



